Appleton, C. J.
This is an action of debt on a poor debtor’s bond given to obtain release from arrest on execution.
*166The bond is in double the amount of “the debt, interest, costs and fees arising on. said execution.” It is insisted that this is a bond at common law and therefore the subject of chancery because the officer’s fees constitute a portion of the sum, in double of which the bond was given.
By R. S., 1857, c. 113, § 22, “when a debtor is arrested or imprisoned on execution issued on a judgment in a civil suit, he may be released by giving bond to the creditor in double the sum for which he is arrested or imprisoned,” &c.
By R. S., c. 113, § 24, “when a debtor is arrested or imprisoned on execution, he may be released by giving bond to the creditor in double the sum due thereon,” &c., one of the conditions of the statutory bond being 'to “pay debt, interest, costs and fees arising in said execution.”
It is conceded that the bond would be a good statute bond under R. S., 1857. It is denied that it is so under the provisions of R. S., 1871.
. The section (24) authorizing the giving of. a bond for the release of a debtor from arrest or imprisonment on execution assumes a previous arrest or imprisonment from which release is thereby to be had. The officer, by the mandate of the execution after satisfying the debt and cost “of the goods, chattels or lands of the said debtor,” is authorized to satisfy himself for his own fees, which are so far due that their payment is necessary for his discharge from arrest or imprisonment — or if a bond is given, one of its conditions is required to be, to “pay the debt, interest, costs and fees arising in said execution.” In case the debtor fails to fulfill the condition of his bond, judgment in a suit thereon is to be rendered, by § 40, “for the amount of the execution, costs and fees of service, with interest thereon against all the obligors,” &c.
The insertion of the officer’s fees as a component part of a bond, one of the conditions of which, in case of forfeiture, is that they shall be paid, can hardly be regarded as destructive of its statutory character, especially when in case of suit on the bond, the statute requires that the judgment should include such fees.
*167The change in the phraseology of the statute was for the purpose of condensation, not for that of effecting any alteration in its meaning. ■ Exceptions overruled.
Walton, Dickerson, Barrows, Yirgin and Peters, JJ., concurred.